United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 06-2968
                                 ___________

Vincent Hussey,                        *
                                       *
            Appellant,                 *
                                       *
      v.                               *   Appeal from the United States
                                       *   District Court for the
                                       *   Eastern District of Arkansas.
Marvin Evans, Warden, Maximum          *
Security Unit, ADC; Max Mobley,        *
Deputy/Assistant Director, Arkansas    *   [UNPUBLISHED]
Department of Correction; Sangoseni,   *
Dr., Arkansas Department of            *
Correction; Charlotte Green,           *
Infirmary Administrator, Maximum       *
Security Unit, ADC, originally         *
Sued as “C. Green”; Jonathan E.        *
Simmons, Dr., Arkansas Department      *
of Correction, originally sued as      *
“Simmons”; Tommy James, Asst.          *
Warden, Maximum Security Unit,         *
ADC (originally sued as James);        *
Ophelia Grandy, Infirmary Manager,     *
Maximum Security Unit, ADC,            *
originally sued as “O. Grandy”;        *
John Byus, Director of Medical Care,   *
Arkansas Department of Correction,     *
                                       *
            Appellees.                 *
                                    ___________

                              Submitted: July 13, 2007
                                 Filed: July 19, 2007
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Arkansas inmate Vincent Hussey appeals the district court’s1 orders granting
summary judgment to one defendant, and dismissing without prejudice another
defendant for failure to serve process; and the district court’s2 subsequent adverse
grant of summary judgment to the remaining defendants. Having carefully reviewed
the record, we affirm. See Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006)
(summary judgment standard of review); Lee v. Armontrout, 991 F.2d 487, 489 (8th
Cir. 1993) (per curiam) (it is in forma pauperis plaintiff’s responsibility to provide
proper address for service).3

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________



      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
      2
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      3
      We decline to address the allegations Hussey raises for the first time on appeal.
See Naucke v. City of Park Hills, 284 F.3d 923, 927 n.2 (8th Cir. 2002).
                                          -2-